Filed 10/15/20 P. v. Zeno CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C091525

                   Plaintiff and Respondent,                                    (Super. Ct. No. 62155207C)

         v.

KALEB GREGORY ZENO,

                   Defendant and Appellant.




         Appointed counsel for defendant, Kaleb Gregory Zeno, filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Finding no arguable errors that are favorable to defendant, we affirm the judgment.




                                                             1
                          FACTS AND PROCEDURAL HISTORY
       Defendant pleaded no contest to grand theft from the person of another (Pen.
Code, § 487, subd. (c); statutory section citations that follow are to the Penal Code),
admitted a prior strike (§ 667, subds. (b)-(i)), and admitted a prior prison term (§ 667.5,
subd. (b)). The prosecutor stated the factual basis for the plea at the plea hearing as: “On
or about September 21st, 2017, in the county of Placer, the defendant took property
belonging to the Wal-Mart in Roseville from the person, a loss prevention officer with
initials B.H., with the intent to permanently deprive B.H. of that property.” On
November 20, 2017, the trial court sentenced defendant, consistent with the plea, to one
year four months for grand theft, doubled for the prior strike, plus one year for the prior
prison term for a total sentence of three years eight months.
       On May 7, 2019, long after his conviction became final, defendant wrote the court
asking to be resentenced under Proposition 47. The court denied the motion. Defendant
appealed, indicating he would be challenging issues unrelated to his plea.

                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of his right to file a supplemental brief within 30 days
from the date the opening brief was filed. More than 30 days have elapsed, and
defendant has not filed a supplemental brief. Having undertaken an examination of the
entire record pursuant to Wende, we find no arguable error that would result in a
disposition more favorable to defendant. Accordingly, we affirm the judgment.




                                              2
                                  DISPOSITION
      The judgment is affirmed.




                                           HULL, J.



We concur:




RAYE, P. J.




MAURO, J.




                                       3